DETAILED ACTION
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
New Grounds of Rejection
New grounds of rejection, prior art references Peng et al. (US 20150118850) and Jung et al. (US 20140024209), appear below.
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 28, and all subsequent depending claims therein are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 1 and 28 recite, inter alia, “the second mask etch layer”. Cf. line 8, respectively. The recited portion renders claims 1 and 28 indefinite in meaning and scope because even after reviewing the specification, the public would not be informed of the metes and bounds of claims 1 and 28. Moreover, the recitation is amenable to multiple plausible constructions because the relationship, i.e., independent or related, between the recited portion and elements appearing earlier in independent claims 1 and 28 is not definite. For example, “second etch mask layer” of lines 6, 10, 11, and 15 of claim 1. Applicants are reminded that claims with uncertain boundaries, i.e., claims that are not precise, clear, correct, and unambiguous, fail to inform the public of what constitutes infringement of the claim. Claims 1 and 28 have been interpreted in view of the specification without improperly importing limitations from the specification into the claims.
Claim Rejections - 35 USC § 102/103
See previous Office action for quotations of 35 U.S.C. 102 and 103.
Claims 1, 3, 7-9, 25, 28, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over embodiments of Peng et al. (US 20150118850; below, “Peng”). At least “combining prior art elements”, “simple substitution”, “obvious to try”, and “applying a known technique to a known method” rationales support a conclusion of obviousness. MPEP § 2143(A)-(G).
RE 1, insofar as definite, Peng, in FIGS. 1-11 and related text, e.g., Abstract, paragraphs [0001] to [0027], claims 1-20, discloses a method of forming a device, the method comprising:

    PNG
    media_image1.png
    766
    173
    media_image1.png
    Greyscale

forming (FIG. 1) a mandrel layer (106) over a layer to be patterned (110);
patterning (FIGS. 2[Wingdings font/0xE0]3) the mandrel layer (106) to form a mandrel (106ʹ) using a lithography process;

    PNG
    media_image2.png
    784
    257
    media_image2.png
    Greyscale

conformally depositing (FIG. 6) a first etch mask layer (118[Wingdings font/0xE0]118B) of a first thickness along sidewalls of the mandrel (106ʹ) and extending over a top surface of the mandrel (106ʹ);
conformally depositing (FIG. 7) a second etch mask layer (118A) of a second thickness less than the first thickness over the first etch mask layer (118B), the first etch mask layer (118B) extending over the mandrel (106ʹ) between the top surface and the second mask etch layer [sic];
using a first anisotropic etching process, simultaneously etching (FIGS. 7[Wingdings font/0xE0]8) the first etch mask layer (118B) and the second etch mask layer (118A) to form an etch mask (120) comprising the first etch mask layer (118B) and the second etch mask layer (118A);

    PNG
    media_image3.png
    789
    234
    media_image3.png
    Greyscale

removing (FIGS. 8[Wingdings font/0xE0]9) the mandrel (106ʹ) to expose an underlying surface of the layer to be patterned (110); and

    PNG
    media_image4.png
    603
    186
    media_image4.png
    Greyscale

using the etch mask (120), forming a feature by performing a second anisotropic etching process to pattern the layer to be patterned (110), wherein during the first anisotropic etching process, the first etch mask layer (118B) etches at a first rate and the second etch mask layer (118A) etches at a second rate, and wherein the first rate is different from the second rate. Regarding the underlined portion, applicants are reminded that etch rates can be parametrically controlled, e.g., strength of etchant, temperature, rf power level, humidity, O2 dilution, surface morphology. It has been held that discovering an optimum value of a result-effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).
Thus, Peng anticipates this claim.
However, assuming, arguendo, that claims must be so narrowly construed as to mean that Peng’s method cannot constitute each and every claimed step, it would have been obvious … to modify the method of Peng because: 1. it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 125 USPQ 416 (CCPA 1960)); and 2. substituting known functional equivalents is not patentable over the prior art. See MPEP 2144.07 and Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). An express suggestion to substitute one equivalence component or process from another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 214 USPQ 532 (CCPA 1982), see MPEP § 2144.06. Furthermore, it would have been obvious because all the claimed elements were known … and one … could have combined the elements …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id. Regarding method claims, applicant is reminded that different steps or a different sequence of steps distinguishes one method from a similar method.
RE 3, insofar as definite, Peng discloses the method of claim 1, wherein the first rate is at least two times the second rate. See comments regarding underlined portion of claim 1.
RE 7, insofar as definite, Peng discloses the method of claim 1, further comprising:
depositing a third etch mask layer (116) before depositing the first etch mask layer (118B); and
wherein the first anisotropic etching process comprises etching the third etch mask layer (116), wherein the etch mask (120) comprises the first etch mask layer (118B), the second etch mask layer (118A), and the third etch mask layer (116), wherein during the first anisotropic etching process, the third etch mask layer (116) etches at a third rate, and wherein the third rate is different from the second rate. See comments regarding underlined portion of claim 1.
RE 8, insofar as definite, Peng discloses the method of claim 7, wherein the third rate is at least two times the first rate and the first rate is at least two times the second rate (e.g., [0017]). See comments regarding underlined portion of claim 1.
RE 9, insofar as definite, Peng discloses the method of claim 7, wherein the first etch mask layer (118B) and the third etch mask layer (116) comprise the same material ([0014] and [0018], e.g., titanium nitride (TiN), titanium oxide (TiO), silicon nitride, silicon oxynitride, or the like.).
RE 25, insofar as definite, Peng discloses the method of claim 1, wherein the first etch mask layer (118B) comprises silicon oxide and the second etch mask layer (118A) comprises silicon nitride (e.g., [0014], [0018]).
RE 28, insofar as definite, Peng, in FIGS. 1-11 and related text, e.g., Abstract, paragraphs [0001] to [0027], claims 1-20, discloses a method of forming a device, the method comprising:
forming a mandrel layer (106) over a layer to be patterned (110);
patterning the mandrel layer (106) to form a mandrel (106ʹ) using a lithography process;
conformally depositing a first etch mask layer (118[Wingdings font/0xE0]118B) of a first thickness along sidewalls of the mandrel (106ʹ) and extending over a top surface of the mandrel (106ʹ);
conformally depositing a second etch mask layer (118A) of a second thickness less than the first thickness over the first etch mask layer (118B), the first etch mask layer (118B) extending over the mandrel (106ʹ) between the top surface and the second mask etch layer [sic];
using a first anisotropic etching process, simultaneously etching the first etch mask layer (118B) at a first rate and the second etch mask layer (118A) at a second rate to form an etch mask (120) comprising the first etch mask layer (118B) and the second etch mask layer (118A), wherein the first rate is at least two times the second rate, and wherein forming the etch mask (120) comprises sharpening rounded corners of the etch mask (120) using the differential between the first rate and the second rate;
removing the mandrel (106ʹ) to expose an underlying surface of the layer to be patterned (110); and
using the etch mask (120), forming a feature by performing a second anisotropic etching process to pattern the layer to be patterned (110). Regarding the underlined portion, applicants are reminded that etch rates can be parametrically controlled, e.g., strength of etchant, temperature, rf power level, humidity, O2 dilution, surface morphology. It has been held that discovering an optimum value of a result-effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).
Thus, Peng anticipates this claim.
However, assuming, arguendo, that claims must be so narrowly construed as to mean that Peng’s method cannot constitute each and every claimed step, it would have been obvious … to modify the method of Peng because: 1. it has been held to be within the general skill … to select a known material … as a matter of obvious design choice (In re Leshin, 125 USPQ 416 (CCPA 1960)); and 2. substituting known functional equivalents is not patentable over the prior art. See MPEP 2144.07 and Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). An express suggestion to substitute one equivalence component or process from another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 214 USPQ 532 (CCPA 1982), see MPEP § 2144.06. Furthermore, it would have been obvious because all the claimed elements were known … and one … could have combined the elements …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
RE 29, insofar as definite, Peng discloses the method of claim 28, further comprising:
depositing a third etch mask layer (116) before depositing the first etch mask layer (118B);
wherein the first anisotropic etching process comprises etching the third etch mask layer (116) at a third rate to form the etch mask (120), the etch mask (120) comprising the first etch mask layer (118B), the second etch mask layer (118A), and the third etch mask layer (116); and
wherein the third rate is at least two times the first rate. See comments regarding underlined portion of claim 28, [0016], and claim 8.
Claims 17-23 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over embodiments of Jun et al. (US 20140024209; below, “Jung”). MPEP § 2143(A)-(G).
RE 17, Jung, in FIGS. 1A to 1M1B and related text, e.g., Abstract, paragraphs [0001] to [0031], claims, discloses a method of forming a device, the method comprising:

    PNG
    media_image5.png
    553
    494
    media_image5.png
    Greyscale

forming (FIG. 1A) a mandrel (110) over a layer to be patterned (100);
forming (FIG. 1K) a spacer (145) along sidewalls of the mandrel (110), wherein the spacer (145) comprises a portion (part of 115C not touching 110) comprising a first material and a sidewall (120C) comprising a second material different from the first material, wherein the portion (part of 115C not touching 110) comprises a first thickness (T1, about 9 nm – [0017]) and is disposed between the mandrel (110) and the sidewall (120C), wherein the sidewall (120C) comprises a second thickness (T2, about 1-5 nm – [0017]) less than the first thickness (T1), wherein the portion (part of 115C not touching 110) and the sidewall (120C) are vertical and physically contacting each other; and wherein the first material extends laterally beneath the sidewall (120C);
removing (FIGS. 1K-1L) the mandrel (110) after forming the spacer (145); and
using the spacer (145) as an etch mask (145), forming (FIG. 1M1A) a feature in the layer to be patterned (100) using an anisotropic etching process.
Thus, Jung anticipates this claim.
However, assuming, arguendo, that claims must be so narrowly construed as to mean that Jung’s method cannot constitute each and every claimed step, it would have been obvious … to modify the method of JUNG because: 1. it has been held to be within the general skill … to select a known material … (In re Leshin, 125 USPQ 416 (CCPA 1960)); and 2. substituting known functional equivalents is not patentable …. See MPEP 2144.07 and Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). An express suggestion to substitute one equivalence component or process from another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 214 USPQ 532 (CCPA 1982), see MPEP § 2144.06. Furthermore, it would have been obvious because all the claimed elements were known … and one … could have combined the elements …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
RE 18, JUNG discloses the method of claim 17, wherein the sidewall (120C) comprises no foot.
RE 19, JUNG discloses the method of claim 17, wherein the sidewall (120C) comprises only a planar surface with no curved surface.
RE 20, JUNG discloses the method of claim 17, wherein forming the mandrel (110) comprises using electron beam lithography or extreme ultraviolet lithography (e.g., [0018]).
RE 21, JUNG discloses the method of claim 17, wherein the spacer (145) further comprises an additional sidewall (part of 115C touching 110 – Giving the term “additional sidewall” its broadest reasonable interpretation (BRI) consistent with the specification, Jung satisfies this element. MPEP §§ 2111 and 2131.) comprising a third material disposed between the portion (part of 115C not touching 110) and the mandrel (110).
RE 22, JUNG discloses the method of claim 21, wherein forming the spacer (145) comprises:
depositing (FIGS. 1A-1B) a first etch mask layer (subsequent 115) over the mandrel (110);
depositing (FIGS. 1B-1C) a second etch mask layer (120) over the first etch mask layer (subsequent 115); and
using a first anisotropic etching process, etching the first etch mask layer (subsequent 115) and the second etch mask layer (120) to form the etch mask (145) comprising the first etch mask layer (subsequent 115) and the second etch mask layer (120), wherein during the first anisotropic etching process, the first etch mask layer (subsequent 115) etches at a first rate and the second etch mask layer (120) etches at a second rate, and wherein the first rate is different from the second rate. Regarding the underlined portion, applicants are reminded that etch rates can be parametrically controlled, e.g., strength of etchant, temperature, rf power level, humidity, O2 dilution, surface morphology. It has been held that discovering an optimum value … involves only routine skill in the art. In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).
RE 23, JUNG discloses the method of claim 22, further comprising:
depositing a third etch mask layer (initial 115 – Giving the term “etch mask layer” its BRI, Jung satisfies this element. MPEP §§ 2111 and 2131.) before depositing the first etch mask layer (subsequent 115); and
wherein the first anisotropic etching process comprises etching the third etch mask layer (initial 115), wherein the etch mask (145) comprises the first etch mask layer (subsequent 115), the second etch mask layer (120), and the third etch mask layer (initial 115), wherein during the first anisotropic etching process, the third etch mask layer (initial 115) etches at a third rate, and wherein the third rate is different from the second rate. See comments regarding underlined portion of claim 22.
RE 26, JUNG discloses the method of claim 17, wherein forming the spacer (145) comprises:
simultaneously etching the first material at a first rate and the second material at a second rate that is slower than the first rate; and
sharpening rounded corners of the spacer (145) using the differential between the first rate and the second rate (e.g., FIGS. 1J to 1K). See comments regarding underlined portion of claim 22.
Claim Rejections - 35 USC § 103
See previous Office action for a quotation of 35 U.S.C. 103.
RE 4, insofar as definite, Peng discloses the method of claim 1, wherein (see below for: the first etch mask layer (118B) comprises silicon oxide) and the second etch mask layer (118A) comprises titanium oxide (e.g., [0014]). Peng discloses the claimed invention except for the first etch mask layer comprising silicon oxide. It would have been obvious … to use silicon oxide; since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (CCPA 1960).
RE 5, insofar as definite, Peng discloses the method of claim 1, wherein (see below for: the first etch mask layer (118B) comprises silicon) and the second etch mask layer (118A) comprises a metal (e.g., [0014]).
RE 24, insofar as definite, Peng discloses the method of claim 1, wherein:
the first rate is faster than the second rate (see comments regarding underlined portion of claim 1); and forming the etch mask comprises sharpening rounded corners of the etch mask using the differential between the first rate and the second rate (FIGS. 7 vs. 9).
RE 27, JUNG discloses the claimed invention except for the method of claim 17, wherein the first material comprises silicon oxide and the second material comprises silicon nitride. Jung discloses the claimed invention except for the first material comprises silicon oxide and the second material comprises silicon nitride. It would have been obvious … to use silicon; since it has been held to be within the general skill … to select a known material … as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (CCPA 1960).
Claims 1, 3-5, 7-9 and 17-29 are rejected.
Remarks
The 16 SEP 2021 amendments to claims 1, 4, 17-19, 21, and 22 have been noted and entered.
The 16 SEP 2021 cancellation of claims 2 and 6 has been noted and entered.
The 16 SEP 2021 addition of new claims 24-29 has been noted and entered.
Response to Applicant’s Amendments and/or Arguments
Applicants’ 16 SEP 2021 rebuttal arguments (REM pages 7-10) have been fully considered, but are found to be unpersuasive in light of the arguments and positions outlined in the above rejections. Furthermore, the new rejections were necessary due to the applicants’ amendments. Lastly, applicants’ arguments vis-à-vis patentability have been fully considered but are moot in view of the new grounds of rejection.
Conclusion
Applicants’ amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter Swanson whose telephone number is (571) 270-3322. The examiner can normally be reached Monday to Thursday, 8:30 to 17:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker, can be reached at (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER H SWANSON/Primary Examiner, Art Unit 2815